955 F.2d 42
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Warren Reginald STEVENSON, Plaintiff-Appellant,v.H.E. ROGERS, Counselor;  Lucille Bagley, Counselor;Patricia Goins, Counselor;  Bernard Smith;  Richard Lanham,Sr.;  State of Maryland Department of Corrections;  State ofMaryland;  B. Amara, Counselor;  James N. Rollins;  ArnoldHopkins, Defendants-Appellees.
No. 91-7730.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 18, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   M.J. Garbis, District Judge.  (CA-91-1857)
Warren Reginald Stevenson, appellant pro se.
John Joseph Curran, Jr., Attorney General, Timothy James Paulus, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Warren R. Stevenson appeals from the district court's order granting summary judgment to Defendants on a 42 U.S.C. § 1983 (1988) retaliation claim, dismissing without prejudice Plaintiff's wrongful imprisonment claim so that he may exhaust state remedies, and denying appointment of counsel.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Stevenson v. Rogers, No. CA-91-1857 (D.Md. Nov. 14, 1991).   Stevenson's motion to disqualify the district judge is denied.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.